           Case 1:19-cv-11510-LGS Document 16 Filed 04/20/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 BRANDON VILLACIS,                                             :
                                                               :
                                              Plaintiff,       :
                                                               : 19 Civ. 11510 (LGS)
                            -against-                          :
                                                               :       ORDER
                                                               :
 NEW YORK CITY, et al.,                                        :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, under SDNY Local Civil Rule 83.10, the deadline for all Defendants to

answer or otherwise respond to the Complaint was March 10, 2020 (see Dkt. No. 12);

        WHEREAS all Defendants failed to file an answer or otherwise respond by March 10,

2020 (see Dkt. No. 12);

        WHEREAS, on March 19, 2020, the Court ordered all Defendants to answer or

otherwise respond by April 2, 2020 (Dkt. No. 12). The Court further ordered that, should

Defendants New York City, Moore or Heinz fail to answer or otherwise respond by April 2,

2020, Plaintiff shall file Default Judgment papers by April 16, 2020 (Dkt. No. 12);

        WHEREAS, on March 25, 2020, Defendants New York City and Heinz filed a consent

letter motion, seeking a 90-day sua sponte extension of the deadline for Defendant Moore to

answer or otherwise respond (Dkt. No. 14). The letter represented to the Court that Defendants

New York City and Heinz would file an answer by April 2, 2020, deadline (Dkt. No. 14 at 1/2);

        WHEREAS, on March 26, 2020, the Court granted Defendants New York City and

Heinz’s application in part, extending only Defendant Moore’s deadline to appear and answer

from April 2, 2020, to May 18, 2020 (Dkt. No. 15) (“Application GRANTED in part. The

deadline for Defendant Moore to appear and to answer or otherwise respond to the Complaint is

hereby extended from April 2, 2020, to May 18, 2020, without prejudice to renewal.”)
          Case 1:19-cv-11510-LGS Document 16 Filed 04/20/20 Page 2 of 2
         WHEREAS the text of the March 26, 2020, Order, was misread and the docket summary

misstated that the deadline for all Defendants to answer or otherwise respond was extended from

April 2, 2020, to May 18, 2020 (see 3/26/2020 ECF entry).

         WHEREAS Defendants New York City and Heinz did not to file an answer or otherwise

respond by April 2, 2020;

         WHEREAS Plaintiff did not file Default Judgement papers by April 16, 2020. It is

hereby

         ORDERED that all Defendants shall answer or otherwise respond by April 22, 2020. It

is further

         ORDERED that Defendants New York City and Heinz shall mail and/or email a copy of

this Order to Defendant Moore and file by April 22, 2020 (i) an affidavit of service that the

March 26, 2020, Order and this Order, were mailed and/or emailed to Defendant Moore or (ii) or

state why they could not do so. It is further

         ORDERED that, should any Defendant fail to answer or otherwise respond by April 22,

2020, Plaintiff shall file Default Judgment papers by April 27, 2020, in accordance with

Individual Rules’ Attachment A.

Dated: April 20, 2020
       New York, New York




                                                  2
